Exhibit 4.1 LAKES ENTERTAINMENT, INC. and WELLS FARGO SHAREOWNER SERVICES, A DIVISION OF WELLS FARGO BANK, NATIONAL ASSOCIATION Rights Agent Rights Agreement Dated as of December 12, 2013 TABLE OF CONTENTS Section Page 1. Certain Definitions 5 2. Appointment of Rights Agent 9 3. Issue of Rights Certificates 10 4. Form of Rights Certificates 12 5. Countersignature and Registration 13 6. Transfer, Split Up, Combination and Exchange of Rights Certificates; Mutilated, Destroyed, Lost or Stolen Rights Certificates 13 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 14 8. Cancellation and Destruction of Rights Certificates 16 9. Availability of Common Stock 16 Common Stock Record Date 18 Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights 18 Certificate of Adjusted Purchase Price or Number of Shares 24 Consolidation, Merger or Sale or Transfer of Assets or Earning Power 24 Fractional Rights and Fractional Shares 27 Rights of Action 27 Agreement of Rights Holders 28 Rights Certificate Holder Not Deemed a Stockholder 28 Concerning the Rights Agent 29 Merger or Consolidation or Change of Name of Rights Agent 29 Duties of Rights Agent 30 Change of Rights Agent 32 Issuance of New Rights Certificates 32 2 Redemption and Termination 33 Exchange 34 Notice of Certain Events 35 Notices 36 Supplements and Amendments 36 Successors 37 Benefits of this Agreement 37 Administration of Agreement 37 Severability 37 Governing Law 38 Counterparts 38 Descriptive Headings 38 Signature Page 39 3 RIGHTS AGREEMENT RIGHTS AGREEMENT , dated as of December 12, 2013 (the “ Agreement ”), between Lakes Entertainment, Inc., a Minnesota corporation (the “ Company ”), and Wells Fargo Shareowner Services, a division of Wells Fargo Bank, National Association (the “ Rights Agent ”). WHEREAS, evidence shows that the adoption of a Rights Agreement like this Agreement have the ability to positively impact shareholder returns in a takeover situation; WHEREAS , the Board of Directors of the Company (the “ Board ”) desires to take measures to positively impact shareholder returns; and WHEREAS, in furtherance of such objective, effective on the date of management’s execution this Agreement, the Board of Directors of the Company (the “ Board ”) authorized and declared a dividend distribution of one Right (as hereinafter defined) for each outstanding share of common stock, par value $.01 per share, of the Company outstanding on December 23, 2013 (the “ Record Date ”), each Right initially representing the right to purchase one share of Common Stock upon the terms and subject to the conditions hereinafter set forth (the “ Rights ”) and has further authorized and directed the issuance of one Right (subject to adjustment as provided herein) with respect to each share of Common Stock that shall become outstanding between the Record Date and the earlier of the Distribution Date and the Expiration Date; provided, however, that Rights may be issued with respect to shares of Common Stock that shall become outstanding after the Distribution Date in accordance with Section 22; NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the parties hereby amend and restate the Agreement and agree as follows: 4 Section 1.Certain Definitions. For purposes of this Agreement, the following terms have the meanings indicated: (a)“ Acquiring Person ” shall mean any Person who or which, together with all Affiliates and Associates of such Person, and together with any Person with whom such person is Acting in Concert (or any Affiliate or Associate thereof) (collectively, Affiliates, Associates, and Persons with whom such person is Acting in Concert (or any Affiliate or Associate thereof) shall be hereinafter referred to as “ Related Persons ”), without the prior approval of a majority of the Board of Directors shall become the Beneficial Owner of voting securities having 15% or more of the then voting power of the Company or who was such a Beneficial Owner at any time after the date hereof, whether or not such person continues to be the Beneficial Owner of voting securities having 15% or more of the then voting power of the Company. Notwithstanding the foregoing, the term Acquiring Person shall not include (i) the Company, any Subsidiary of the Company, or any of the officers and directors thereof acting in their fiduciary capacities, (ii) any employee benefit plan of the Company or of any Subsidiary of the Company, or any entity organized, appointed or established by the Company for or pursuant to the terms of any such plan, (iii) any Person, who or which together with all Related Persons becomes the Beneficial Owner of 15% or more of the then outstanding shares of Common Stock as a result of the acquisition of Common Stock directly from the Company (provided, however, that if, after such acquisition, such Person or Related Persons become the Beneficial Owner of any additional shares of Common Stock in an acquisition not made directly from the Company, then such Person shall be deemed an Acquiring Person) or (iv) a Grandfathered Person, unless such Grandfathered Person becomes the Beneficial Owner of a percentage of the shares of Common Stock of the Company then outstanding exceeding such Grandfathered Person’s Grandfathered Percentage. No Person shall be deemed to be an Acquiring Person either (X) as a result of the acquisition of Common Stock by the Company which, by reducing the number of shares of Common Stock outstanding, increases the proportionate number of shares Beneficially Owned by such Person together with all Related Persons; except that if (i) such Person would become an Acquiring Person (but for the operation of this subclause (X)) as a result of the acquisition of Common Stock by the Company, and (ii) after such share acquisition by the Company, such Person or any Related Persons become the Beneficial Owner of any additional shares of Common Stock (other than pursuant to a stock split, stock dividend, or similar transaction), then such Person shall be deemed an Acquiring Person or (Y) if (i) such Person or Related Persons inadvertently become the Beneficial Owner of 15% (or, in the case of a Grandfathered Person, an amount exceeding the Grandfathered Percentage) or more of the outstanding shares of Common Stock, and (ii) promptly upon becoming aware of such inadvertent event, (a) notifies the Board of Directors thereof and (b) as soon as practicable thereafter, divests or enters into an irrevocable commitment to divest as promptly as practicable and thereafter divests a sufficient number of shares of Common Stock (or, for the avoidance of doubt, with respect to any Derivative Common Shares, terminates the subject transaction or transactions or disposes of the subject derivative security or securities) so that such Person is the Beneficial Owner of less than 15% (or, in the case of a Grandfathered Person, an amount exceeding the Grandfathered Percentage) of the outstanding shares of Common Stock. For purposes of this Agreement, any calculation of the number of shares of Common Stock outstanding at any particular time, including for purposes of determining the particular percentage of such outstanding shares of Common Stock of which any Person is the Beneficial Owner, shall be made in accordance with the last sentence of Rule13d-3(d)(1)(i) of the General Rules and Regulations under the Securities Exchange Act of 1934, as amended, as in effect on the date of this Agreement (the “ Exchange Act ”). (b)A Person shall be deemed to be “ Acting in Concert ” with another Person if such Person knowingly acts (whether or not pursuant to an express agreement, arrangement or understanding) in concert with, or towards a common goal relating to, changing or influencing the control of the Company or, in connection with or as a participant in any transaction having that purpose or effect, in parallel with such other Person where the Board of Directors has determined that each Person is conscious of the other Person’s conduct and this awareness is an element in their decision-making process and where such Persons intended to act in concert or in parallel by reference to all available facts and circumstances, including, without limitation, exchanging information, attending meetings, conducting discussions, or making or soliciting invitations to act in concert or in parallel. A Person which is Acting in Concert with another Person shall also be deemed to be Acting in Concert with any other party who is also Acting in Concert with such other Person. 5 (c)“ Acquisition Event ” shall mean either the event described in Section 11(a)(ii) or Section 13(a) hereof. (d)“ Affiliate ” and “ Associate ” shall have the respective meanings ascribed to such terms in Rule 12b-2 of the General Rules and Regulations (the “ Rules ”) under the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”); provided that no Person who is a member of the Board of Directors or an officer of the Company shall be deemed an Affiliate or an Associate of any other member of the Board of Directors or officer of the Company solely as a result of his or her position as a member of the Board of Directors or officer of the Company. (e)A Person shall be deemed the “ Beneficial Owner ” of, and shall be deemed to “ beneficially own ”, any securities: (i)which such Person or any of such Person's Related Persons beneficially owns, directly or indirectly (as determined pursuant to Rule 13d-3 of the Rules under the Exchange Act, as in effect on the date of this Agreement); (ii)which such Person or any of such Person's Related Persons has (A)the right or obligation to acquire (whether such right or obligation is exercisable or effective immediately or only after the passage of time, compliance with regulatory requirements, fulfillment of a condition or otherwise or whether within the control of such Person) pursuant to any agreement, arrangement or understanding, whether or not in writing (other than customary agreements with and between underwriters and selling group members with respect to a bona fide public offering of securities), including, without limitation, for the avoidance of doubt, through any agreement to enter into an agreement that would permit a Person to purchase or otherwise acquire such securities, or upon the exercise of conversion rights, exchange rights, rights, warrants or options, or otherwise; provided , however , that a Person shall not be deemed the “Beneficial Owner” of, or to “beneficially own,” (1) securities tendered pursuant to a tender or exchange offer made by or on behalf of such Person or any of such Person's Related Persons until such tendered securities are accepted for purchase or exchange;(2) securities issuable upon the exercise of the Rights at any time prior to the occurrence of an Acquisition Event; or (3) securities issuable upon exercise of Rights from and after the occurrence of an Acquisition Event, which Rights were acquired by such Person or any of such Person's Related Persons, prior to the Distribution Date or pursuant to Sections 3(a), 11(i) or 22 hereof; or 6 (B)the right to vote pursuant to any agreement, arrangement or understanding (whether or not in writing); provided , however , that a Person shall not be deemed the “Beneficial Owner” of, or to “beneficially own,” or have “beneficial ownership” of any security under this clause (B) if the agreement, arrangement or understanding to vote such security: (1) arises solely from a revocable proxy or consent given in response to a public proxy or consent solicitation made pursuant to, and in accordance with, the applicable rules and regulations of the Exchange Act, and (2) is not also then reportable by such Person on Schedule 13D under the Exchange Act (or any comparable or successor report); or (C)the right to dispose of, pursuant to any agreement, arrangement or understanding, whether or not in writing (other than customary arrangements with and between underwriters and selling group members with respect to a bona fide public offering of securities); (iii) which are Beneficially Owned, directly or indirectly, by any other Person (or any Related Persons) with which such Person or any of such Person's Related Persons has any agreement, arrangement or understanding, whether or not in writing (other than customary arrangements with and between underwriters and selling group members with respect to a bona fide public offering of securities, for the purpose of acquiring, holding, voting (except pursuant to a revocable proxy as described in clause (B) of subparagraph (ii) of this paragraph (e)) or disposing of any voting securities of the Company; provided, that (1) no Person engaged in business as an underwriter of securities shall be deemed the Beneficial Owner of any securities acquired through such Person’s participation as an underwriter in good faith in a firm commitment underwriting until the expiration of forty (40) days after the date of such acquisition, and (2) no Person who is a member of the Board of Directors or an officer of the Company shall be deemed, as a result of his or her position as member of the Board of Directors or officer of the Company, the Beneficial Owner of any securities of the Company that are Beneficially Owned by any other member of the Board of Directors or officer of the Company; or (iv) of which such Person would otherwise be deemed to be the beneficial owner pursuant to Rule 13d-3 under the Exchange Act. A Person who or which, together with all Related Persons, shall be the Beneficial Owner (within the meaning of this Section 1(e)) of 5% or more of the Common Stock of the Company then outstanding, shall also be deemed to be the Beneficial Owner or to have beneficial ownership of or to Beneficially Own any securities that are the subject of one or more derivative transactions entered into by such Person or any Related Persons, or derivative security acquired by such Person or any Related Persons, which gives such Person or any Related Persons, the economic equivalent of ownership of an amount of such securities due to the fact that the value of the derivative is determined by reference to the price or value of such securities, or which provides such Person or any Related Persons, an opportunity, directly or indirectly, to profit, or to share in any profit, derived from any change in the value of such securities, in any case without regard to whether (a) such derivative conveys any voting rights in such securities to such Person or any Related Person, (b) the derivative is required to be, or capable of being, settled through delivery of such securities, or (c) such Person or any Related Persons may have entered into other transactions that hedge the economic effect of such derivative. 7 In determining the number of shares of Common Stock of the Company Beneficially Owned by virtue of the operation of this Section 1(e)(iv), the subject Person, or any Related Persons, shall be deemed to Beneficially Own (without duplication), the notional or other number of shares of Common Stock of the Company specified in the documentation evidencing the derivative position as being subject to being acquired upon the exercise or settlement of the applicable right or as the basis upon which the value or settlement amount of such right, or the opportunity of the holder of such right to profit or share in any profit, is to be calculated in whole or in part, and in any case (or if no such number of shares of Common Stock of the Company is specified in such documentation or otherwise), as determined by the Board of Directors in good faith to be the number of shares of Common Stock of the Company to which the derivative position relates. Such shares of Common Stock of the Company that are deemed so Beneficially Owned pursuant to the operation of this Section 1(e)(iv) shall be referred to herein as “ Derivative Common Shares .” For all purposes of this Agreement, the phrase “ then outstanding ,” when used with reference to the percentage of the then outstanding securities Beneficially Owned by a Person, shall mean the number of securities then issued and outstanding, together with the number of such securities not then actually issued and outstanding which such Person would be deemed to Beneficially Own hereunder. (f) “ Board of Directors ” means the Company’s Board of Directors. (g)“
